DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 4-13 and 15-20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. US Patent Application Publication 2018/0037451 (hereinafter referred to as Johnson).
Regarding claim 1, Johnson teaches a method for determining the volume of a fluid in a container comprising:
measuring a volume of liquid flowing through a flow meter 62 at a plurality of data intervals1 (paragraph 0188);
using a liquid level sensor to measure the height of a liquid inside the container at the plurality of data intervals (paragraph 0166 discloses the probe 24 measuring depth); and
determining the volume of liquid in the container based at least on the relationship between the measurement of the volume of liquid flowing through a flow meter at the plurality of data intervals and the measurement of the height of a liquid inside the container at the plurality of data intervals (paragraph 0197 discloses using the measured rate from the flow meter and the strapping chart to determine an average volume value, reading on the “relationship” as claimed).
Regarding claim 2, Johnson discloses measuring the fluid continuously during a fluid transfer event as claimed.
Regarding claims 4 and 5, the liquid level sensor 24 of Johnson uses a float gauge 120 and measures height of the fluid continuously as claimed. 
Regarding claim 6, Johnson discloses the use of a temperature sensor 124 to measure the temperature of the fluid in the tank as claimed. 
Regarding claims 7 and 8, Johnson discloses as seen in fig. 11 the determination of the volume of liquid in the container using the relationship between the measurement of the volume of liquid determined by the flow meter and the measurement of the height of a liquid inside the container determined by the liquid level sensor and the temperature of the liquid in the container determined by the temperature sensor and adjusting a calculated volume of the liquid based at least on the temperature of the liquid in the container and/or the temperature of the inside of the container (paragraphs 0151-0154, 0215).
Regarding claim 9, the method of Johnson uses a strapping chart which would correlate to the container shape and known volume to determine the actual volume as claimed. 
Regarding claim 10, paragraph 0219 of Johnson discloses the initialization which includes generating original data for calibration and would update the strapping chart accordingly based on the measured height of the liquid. 
Regarding claim 11, Johnson would continuously update the strapping chart and recalibrate using the measured volume from the flowmeter from a plurality of fluid transfer events (paragraph 0196-200 and 0206).
Regarding claim 12, Johnson teaches the steps of identifying a first measured volume of fluid from the flow meter between a first set of data intervals (paragraph 0189), identifying a first and second measured height of fluid in the tank (paragraph 0190), and adjust the strapping chart to reflect the actual volume of liquid in the container, resulting in the calibrated strapping chart based at least one the first measured volume of fluid (paragraphs 0196-0198).

Regarding claim 13, Johnson teaches a liquid level system for determining the volume of liquid in a container comprising a flow meter 62 that measures a volume of liquid flowing through it at a plurality of data intervals (paragraph 0188), a liquid level sensor 24 that measures a height of a liquid in the container at the plurality of data intervals, and a register (fuel inventory processor 108) in communication with the flow meter and liquid level sensor to collect data  from the flow meter indicative of the volume of liquid flowing into or out of the container, and from the liquid level sensor indicative of height of a liquid in the container to determine the volume of liquid in a container based on the relationship between the measured volume of liquid flowing into or out of the container and the measured height of a liquid in the container at the plurality of data intervals (paragraph 0151-0154, fig. 11).
Regarding claim 15, the liquid level sensor 24 of Johnson uses a float gauge 120 and measures height of the fluid continuously as claimed. 
Regarding claim 16, Johnson discloses the use of a temperature sensor 124 to measure the temperature of the fluid in the tank which is input to the register 108 to combined the detected temperature with the measured volume from the flow meter and the height of the liquid as claimed (fig. 11).
Regarding claim 17, Johnson uses a strapping chart and the processor 108 to determine volume of liquid in the container and a memory 110 which would inherently require programming to do so.

Regarding claim 19, paragraph 0219 of Johnson discloses the initialization which includes generating original data for calibration and would update the strapping chart accordingly based on the measured height of the liquid. 

Regarding claim 20, Johnson teaches a system for accurately measuring a volume of liquid in a container using an automatically calibrated strapping chart based at least on a base strapping chart, identified flow volume during fluid transfer events, and identified liquid height inside the container during the fluid transfer events, the system comprising: a fluid flow meter 62 that measures a volume of fluid transferred during a fluid transfer event (paragraph 0188), a liquid level sensor 24 that measures a height of a liquid in the container at the start and end of the fluid transfer event, and a register (fuel inventory processor 108) that is communicatively coupled with the flow meter and liquid level sensor to receive the measured fluid volume and measured liquid height, the register comparing the measured fluid volume from a plurality of fluid transfer events with expected volumes from the base strapping chart based at least on the measured liquid height from the plurality of fluid transfer events, to determine a calibrated strapping chart that identifies an actual volume of the fluid in the container, wherein the register continuously updates the calibrated strapping chart based on the measured fluid volume during subsequent fluid transfer events (paragraphs 0151-0154, fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claims 3 and 14, Johnson teaches the claimed invention but does not explicitly using the mass flow meter, positive displacement flow meter, or turbine flow meter in the embodiment disclosed in claim 1 or 13 respectively. Johnson does however disclose the use of a flow meter such as a mass flow meter, positive displacement flow meter or turbine meter as seen in fig. 9 and fig. 10 for example. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any of the flow meters which would best match the fluid flow of the system based on the fluid therein, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since the measurements occur periodically over time, they are at a plurality of data intervals as claimed.